SECURITY AGREEMENT This SECURITY AGREEMENT (this “Agreement”), effective as of February 11, 2008, is made, executed and given jointly and severally by Red Mile, Inc., a Delaware corporation and each of its subsidiaries, with a principal place of business at 4000 Bridgeway, Suite 101, Sausalito, CA 94965(collectively referred to herein as the “Debtor”), to and in favor of Tiger Paw Capital Corp., an Alberta Company with a principal place of business at 1802 16th Street SW, Calgary, Alberta, T2T E42 (the “Secured Party”).Capitalized terms used in this Agreement and not defined herein shall have the meaning given such terms in the Revolving Line of Credit Agreement, dated as of February 11 , 2008 (as amended or modified from time to time, the “Credit Agreement”). RECITALS FOR VALUE RECEIVED and pursuant to the Credit Agreement, a certain promissory note (“Note”) referred to in the Credit Agreement to be executed contemporaneously herewith, the Secured Party has agreed to lend up to One Million and 00/100 Dollars ($1,000,000.00) upon such terms as stated therein.As security for the Note and also to secure any other obligations or liability of the Debtor to the Secured Party, direct or indirect, absolute or contingent, due or to become due, now existing or hereafter arising, whether under the Note, the Credit Agreement, or otherwise, Debtor hereby grants and conveys to the Secured Party, subject to any and all restrictions on Debtor set forth in any law, regulation, or contractual restriction as set forth in Schedule A to the Credit Agreement, a security interest in all assets owned by the Debtor, including but not limited to all tangible and intangible personal property owned by the Debtor, all proceeds from the sale or disposition of the assets owned by the Debtor, all replacements or additions to the assets owned by the Debtor, any intellectual property owned or licensed by the Debtor, including but not limited to source and object codes, and all inventory or work-in-progress of Debtor acquired or produced hereafter (collectively referred to herein as the “Collateral”), all proceeds thereof, if any, and all additions and accessions thereto. AGREEMENT In consideration of the mutual representations, warranties, covenants and agreements set forth in this Agreement, the Credit Agreement and the Note, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto intending to be legally bound do hereby agree as follows: ARTICLE
